Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 1 of 16 PageID #: 2599




                      Exhibit 9
                                (Part 5)
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 2 of 16 PageID #: 2600




                                                                                 RASH_2690
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 3 of 16 PageID #: 2601

                                                     FA




                              Ant




                                                                             111131J1
                                                                             I




                                                                             1111111111
                                                       ir

                                                     477


                                                                                          RASH_2691
                                                                         r



                                                            ii




                                                           IstiilL
                                                                     i
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 4 of 16 PageID #: 2602




                                                                   Z774FWa
                                                            KC11
                                                                             r4




                                     s



                     `


                     s
            AN   3
                            srmstm
                         117ZOR




                                                                                  RASH_2692
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 5 of 16 PageID #: 2603




                                                                                 RASH_2693
                                                            z




                                                       IM
             Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 6 of 16 PageID #: 2604
             e40

tg

                                     40




                               74




     t
         k




                       A

                   0       N
                                                                                   t


                                                                                              RASH_2694
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 7 of 16 PageID #: 2605




                                  floe
                           4110
                     watt




               VAL




                      P
                                                     A




                                                                   4221
                                                     ty
         441         414                              reP
                                                             r


                                                                                 RASH_2695
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 8 of 16 PageID #: 2606




                                                             tall7
                                                                       EV
                                                                                                        1




                                                                            1111=19
                                                                                                                        MM




                                                                                              1411M11




                                                                                                                C1001
                                                                                              WariM1
                                                                                      =IA   WPM



                                                                                                            I
                                                                                                                         III




                                                                                                                        RASH_2696
              Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 9 of 16 PageID #: 2607


                                                                                                                       7



                                                                                                                                                     r




                                                                                                                                                                                             sr




                                                                                                                                                                                 A
                                                                                                                                                    th    Ii
                                                                                                                                                                                     J



                                                                                                                                                I        NO1
                                                                                                                                          hr1
                                                                                                                                                                                         A



                                                           i
                  f




                        jiff
                                                     b



                                MS=19111111ITNIMII
                                                     iti




                         Rnii

                                                     limMIT
              MILIN




                                                                   kjy5
                  Mar
                                                               r
                                                                   f      j7




                                                                                                                  yt


                                                                                                                              IR

                                                                            tctsM44




                                                                                                                                                                            44
                                                                          AENt




                                                                           A




                                                                                                                                                               rsior
                                                                                                                                                                       ow
                                                                                                                                   10S1
                                                                                         17756P4 iiatV
                                                                                                         141111




                                                                             Ni
                                                                   MIAS




                                                                          Irk`



                                                                          `ki4

     i

II
                                                                                                                  PANN
                                                                                 11441




                                                                                                                       414s
                                                                          4137




         lb




                                                                                          A                       k




                                                                                                                                                                                                  RASH_2697
       Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 10 of 16 PageID #: 2608




                                                                                                                                                                                411r04
                                                                                                 tMltN al7+4
                                                                           itttk41Att
                                                                   N
                                  J




                                                                                                               it
                                                                       N                  P30




                                                                                                                                                            VI




                                                                                         411Vk
                                                                       Vm
dair




                                                                                                                                 I
                                                                                                                                           I                             4
                                                                                                                                                                                         4i




                                                                                                                                                                                  11it
                                                                                                                            hI




                                                                                                                     hull
                                                                                                                                                                                              I    JI




                                                                                                                                                                       111111
                                                                                                                                           lUflhl
                                                                                                               114




                                                                                                                                 1111111




                                                                                                                                                    11111
                                                                                                                                                            11111111

                                                                                                                                                                 I
                                                                                                                                                    I




                                                                                                                                                                                                        JIllI
                                                                                                                                                                                                            V IC




                                                                                                                                                                                                    gall
                                                                                                                 r
                                                                                                                                                                                              Mi




                                                                                                                                                                                                   1111
                                                                                                                                                                                                   feiv
                                                                                                                                           I
                                                                                                                                                                                         I
              11
                                                                                                                                                                                                            I
                     1




                                                                            wfiyNINiNi
                                                                 `
                                                                 `




                                                                 fsI



                                                                   I




                                                                                                                                                                                                                   RASH_2698
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 11 of 16 PageID #: 2609




                             1161111t
                                   71




                                                                                  RASH_2699
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 12 of 16 PageID #: 2610




                                                                                  RASH_2700
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 13 of 16 PageID #: 2611




                                                          PARKING




                                                                                     YETTE LAFA
                                               2




                                                   ONLY



                                                                           SHERIFF
                                                                                      COUNTY
                                                                    DEPT
                                               7




                                                                                                  RASH_2701
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 14 of 16 PageID #: 2612




                                                                                  RASH_2702
Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 15 of 16 PageID #: 2613




                                                                                  RASH_2703
                                 Case: 3:20-cv-00224-NBB-RP Doc #: 91-13 Filed: 04/12/21 16 of 16 PageID #: 2614




                                       QV= M
                                          1




11111AN4


 DIVEEi IA
 WiMMININ
                   I1




 iewsl minagA
  1111111RE             ME

      MUNE
                             41112




      iltrAIVARI


     NERISEITIWN
           tymant twig




                                                                                                                   RASH_2704
